Citation Nr: 0912092	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis with pleurisy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO 
continued a 30 percent rating for chronic bronchitis with 
pleurisy.  In April 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2007.

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  In March 
2009, the undersigned granted the motion of the Veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 
C.F.R. § 20.900(c) (2008).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.   


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Board notes, initially, that the Veteran last underwent 
VA evaluation of his service-connected chronic bronchitis 
with pleurisy in July 2008.  During that examination, he 
described shortness of breath with 200 feet of exertion.  He 
denied any recent hospitalizations.  In regard to 
medications, the Veteran reported using Foradil, Mometasone, 
and Albuterol.  Pulmonary function tests (PFTs) revealed 
Forced Expiratory Volume in one second (FEV-1) to be 73 
percent of predicted value.  Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was 106 percent 
of predicted value.  Single breath diffusion test was 69 
percent of predicted value.  

During the February 2009 hearing, the Veteran stated that his 
bronchitis affected his occupational and social functioning 
in that he could only walk about 50 yards.  He also reported 
that he was on a home oxygen tank for two months the previous 
year.  These assertions suggest indicate a worsening of the 
Veteran's service-connected chronic bronchitis with pleurisy 
since July 2008.  

Also, the 30 percent rating for the Veteran's service-
connected chronic bronchitis with pleurisy was initially 
assigned under Diagnostic Codes 6600-6810.  The Board notes, 
however, that, in October 1996, the portion of the rating 
code that addressed the pulmonary system was updated, and 
Diagnostic Code 6810 (for serofibrinous pleurisy) was deleted 
from the rating schedule.  See 61 Fed. Reg. 46,720 (Sept. 5, 
1996).  Under Diagnostic Code 6600, chronic bronchitis is 
rated based on findings from a pulmonary function test (PFT), 
in particular, FEV-1, FEV-1/FVC, diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)), as well as the maximum oxygen consumption in 
ml/kg/min.  As reflected above, the most recent PFT, 
conducted in July 2008, reflects findings in regard to FEV-1, 
FEV- 1/FVC, and DLCO (SB), but includes no discussion or 
finding with regard to maximum oxygen consumption.

To ensure that the record reflects the current severity of 
the Veteran's service-connected chronic bronchitis with 
pleurisy, the Board finds that a more contemporaneous 
examination, with medical findings fully responsive to the 
pertinent rating criteria, are needed to properly evaluate 
this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Additionally, the Board notes that, following VA examination 
in December 2006, the diagnosis was chronic obstructive 
pulmonary disease/chronic bronchitis.  The examiner commented 
that the Veteran also had a significant degree of heart 
disease, which might also be contributing to his shortness of 
breath.  The Board emphasizes that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102. Hence, 
in evaluating the Veteran's service-connected chronic 
bronchitis with pleurisy, the VA examiner should render 
findings in this regard.

Hence, the RO should arrange for the Veteran to undergo VA 
pulmonary/respiratory examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the evaluation and/or examination sent to the Veteran 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. During the 
February 2009 hearing, the Veteran reported that he was 
currently receiving treatment at the Providence VA Medical 
Center (VAMC), and that he was unable to attend a previously 
scheduled hearing because he was in the intensive care unit 
because of bronchitis.  While records of treatment from the 
Providence VAMC (dated from October 2003 to August 2006), 
discharge summaries from the Providence VAMC (dated from 
August 2006 to August 2007), and records of treatment from 
the West Roxbury VAMC (dated from June to October 2005) have 
been associated with the claims file, the Veteran's testimony 
indicates that more recent records of pertinent VA treatment 
are available from this facility.     

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records from the Providence and West 
Roxbury VAMCs, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's chronic bronchitis with 
pleurisy from the Providence VAMC (since 
August 2006) and from the West Roxbury 
VAMC (since October 2005).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA pulmonary/respiratory examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The physician should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.

Specifically, the examiner should arrange 
for pulmonary function studies to be 
accomplished, with FEV-1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption (in 
ml/kg/min) test results noted.  The 
examiner should comment on the Veteran's 
effort.  If any of these particular test 
results cannot be obtained, the examiner 
should provide an explanation.  The 
examiner should also report whether the 
Veteran evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and/or whether the Veteran 
is in need of outpatient oxygen therapy.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish symptoms/findings 
attributable to the Veteran's service-
connected chronic bronchitis with 
pleurisy from those attributable to any 
other diagnosed disorder(s).  However, if 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the Veteran's overall 
respiratory impairment.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority, 
to consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



